UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1129


JACINTA NEH FON,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 19, 2015              Decided:   December 2, 2015


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.  Benjamin C. Mizer, Principal Deputy
Assistant   Attorney General,  Song  Park,  Senior  Litigation
Counsel, Brendan P. Hogan, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jacinta         Neh    Fon,    a   native          and    citizen        of     Cameroon,

petitions for review of an order of the Board of Immigration

Appeals      (Board)        dismissing       her   appeal        from    the        Immigration

Judge’s      denial     of    her     requests      for        asylum,    withholding           of

removal and protection under the Convention Against Torture.

      Fon first challenges the agency’s determination that her

asylum     application         is     time-barred,         and     contends          that      she

qualified for asylum.                See 8 U.S.C. § 1158(a)(2)(B) (2012); 8

C.F.R. § 1208.4(a)(2) (2015).                   We lack jurisdiction to review

this determination pursuant to 8 U.S.C. § 1158(a)(3) (2012), and

find that Fon has not raised any claims that would fall under

the exception set forth in 8 U.S.C. § 1252(a)(2)(D) (2012).                                    See

Gomis     v.    Holder,       571     F.3d     353,       358-59      (4th      Cir.      2009).

Accordingly, we dismiss the petition for review with respect to

Fon’s asylum claim.

      Fon next contends that the agency erred in finding that she

failed to establish eligibility for withholding of removal or

protection       under       the    Convention       Against       Torture.            We      have

thoroughly      reviewed       the    record       and    conclude       that       the     record

evidence       does    not    compel     a    ruling       contrary       to    any       of    the

agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012),

and   that     substantial         evidence    supports         the     Board’s       decision.

See Gomis, 571 F.3d at 359.                  Accordingly, we deny the petition

                                               2
for review in part for the reasons stated by the Board.   See In

re: Fon (B.I.A. Jan. 9, 2015).

     We therefore dismiss in part and deny in part the petition

for review.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before this court, and argument would not aid the decisional

process.

                                     PETITION DISMISSED IN PART
                                             AND DENIED IN PART




                                 3